No. 86-518
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1987




IN THE MATTER OF
M. J. P., Respondent.




APPEAL FROM:          District Court of the Third Judicial District,
                      In and for the County of Deer Lodge,
                      The Honorable Robert Boyd, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                      Allen Smith, Jr., Warm Springs, Montana
         For Respondent:
                      Nick Rotering, Dept. of Institutions, Helena,
                      Montana



                                        Submitted on Briefs: Feb. 13, 1987
                                          Decided:       March 24, 1987

     I$!/.ti',3 f? '! .?rrqr
            *J   -2   r3c,
Filed:

                                                     I

                                      75,d
                                        Clerk
                                                         d
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

     M.J.P. was involuntarily committed to the Montana State
Hospital. Prior to the expiration of the commitment period,
a petition was filed with the District Court of the Third
Judicial District, Deer Lodge County, requesting M.J.P.'s
commitment to be extended for a period not to exceed six
months.    After a hearing, the District Court extended the
commitment for six months.    M.J.P. appealed.    We affirm.
     The issues are:

     1. Was there sufficient evidence to support the finding
of the District Court that M.J.P. was seriously mentally ill
as defined by S 53-21-102, MCA?
     2. Did the District Court err in committing M.J.P. to
the Montana State Hospital rather than to a less restrictive
community placement for the treatment of her mental illness?
     M.J.P.  was committed to the Montana State Hospital
(hospital) on May 7, 1986, primarily because of threats she
had made on her treating psychologist's life.    Pursuant to
§ 53-21-128, MCA, the psychologist filed a petition on July
24, 1986, requesting an extension of M.J.P.'s commitment for
a period not to exceed six months. M.J.P. moved to dismiss
the petition.
     The hearing on the petition was held on September 12,
1986, and the psychologist testified regarding M.J.P.'s
mental illness. The District Court found M.J.P. to be seri-
ously mentally ill and extended her commitment to the hospi-
tal for a period of six months. M.J.P. appealed.
                              I
     Was there sufficient evidence to support the finding of
the District Court that M.J.P. was seriously mentally ill as
defined by 5 53-21-102, MCA?
     In pertinent part, the definition of "seriously mentally
ill" found at S 53-21-102(14), MCA, provides:

     "Seriously mentally ill" means suffering from a
     mental disorder which has resulted in self-inflict-
     ed injury or injury to others or the imminent
     threat thereof or which has deprived the person
     afflicted of the ability to protect his life or
     health. ...
      Simply put, the State must prove in this case that
M. J.P. suffered from a mental disorder and that the mental
disorder: (1) resulted in self-inflicted injury or injury to
others; (2) resulted in the imminent threat of self-inflicted
injury or injury to others; or (3) deprived her of the abili-
ty to protect her life or health.     M.J.P. concedes in her
brief that the State has proven to a reasonable medical
certainty that she suffers from a mental disorder. The crux
of the second element in this case is whether the evidence
supported a finding that M.J.P. was an imminent threat to
herself or others.
      The evidence consists of the testimony of M.J.P.'s
psychologist and a written report submitted by him to the
court prior to the hearing. That evidence shows that M.J.P.
was dangerous to herself and others at the time she was
admitted to the hospital in May 1986. At the time of her
admission, M.J.P. was depressed and was making suicidal, as
well as homicidal, threats.    She admitted that if she were
allowed to get out, she would buy a gun to kill her examining
psychologist.    In his report, her psychologist concluded:
     [M.J.P.] is seriously mentally ill and imminently
     dangerous to others. She has established a victim
     which happens to be this examiner and a method of
     doing me bodily harm, that being purchasing a gun
     and killing me.

     We conclude that the evidence presented does support a
finding that M.J.P. was an imminent threat of physical injury
to herself or others. We have considered M.J.P.'s argument
that because the threats were made upon her admittance to the
hospital in May and had not been repeated in the time period
preceding the petition in July, the threats were not "immi-
nent".   However, we conclude that the threats were "suffi-
ciently recent in time as to be material and relevant as to
the respondent's present condition."    Section 53-21-126(2),
MCA. In addition, the psychologist testified that M.J.P. was
on lithium, ascendin, premarin and a thyroid medication. He
pointed out that the lithium and ascendin are the treatment
strategies for the major depression she experiences.       He
further emphasized that she had been extremely resistant to
any therapeutic intervention, including supervision.     This
testimony is a reasonable basis for the conclusion of the
District Court that M.J.P. should be kept under supervision
so that she would properly continue on her medication. We
affirm the District Court on this issue.

                            I1
     Did the District Court err in committing M.J.P. to the
Montana State Hospital rather than to a less restrictive
community placement for the treatment of her mental illness?
     M.J.P. maintains that the District Court erred in com-
mitting her to the hospital, citing S 53-21-127(2) (c), MCA,
which provides:
     In determining which of the above alternatives to
     order, the court shall choose the least restrictive
     alternatives necessary to protect the respondent
     and the public and to permit effective treatment.
     The court shall consider and shall describe in its
     order what alternatives for treatment of the re-
     spondent are available, what alternatives were
     investigated, and why the investigated alternatives
     were not deemed suitable.

M.J.P. argues that the testifying doctor's recommendation for
the commitment to be extended six months was based on her
being placed in a group home and then graduated into an
apartment under supervision.     Therefore, she argues, the
testimony establishes the least restrictive environment for
M.J.P. would have been a structured community placement, not
the hospital. What M.J.P. fails to recognize is the doctor's
recommendation in his written report of July 17, 1986:

     It is hereby recommended that [M.J.P.] be recommit-
     ted to Montana State Hospital for a period not to
     exceed six months. It is further recommended that
     if deemed appropriate, she be conditionally re-
     leased to the structured supervision of the mental
     health center in Helena within the commitment
     period asked.

     The District Court committed M.J.P. to the hospital, but
ordered that if the hospital staff believes she could be
released on a conditional release during the six month exten-
sion, then she should be so released. The State points out
that the District Court's plan ensures the patient will
cooperate with local mental health authorities when she is
released because that release is conditioned upon her cooper-
ation. The cooperation referred to pertains to the patient
taking her medication, participating in counseling, and any
other conditions that may be necessary to prevent a relapse.
     After careful consideration, we conclude that the Dis-
trict Court did not err in committing M. J.P.     to the Montana
State Hospital.       The court considered and rejected alterna-
tives other than the commitment ordered.     The requirements of
§ 53-21-127, MCA, have been met.
     Affirmed.



                  4
                  '
We Concur:   /
             ,




      Chief Justice